May 3, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the Abstract contains the word “invention”, which is improper language for the Abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claim 4 objected to because of the following informalities:  In claim 4, line 4, the word “symmetric” should be - - symmetrical - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lonardo (U.S. Patent No. 4,912,788) in view of Hetzel et al (U.S. Patent No. 7,373,678 B2).

    PNG
    media_image1.png
    306
    320
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    203
    294
    media_image2.png
    Greyscale

Lonardo teaches the structure substantially as claimed including a foldable seat cushion, comprising: 
a first cushion body 32; 
a second cushion body 14,36 opposite to the first cushion body, at least one third cushion body 13 disposed between the first cushion body 32 and the second cushion body 14,36; and at least one folding member 28 for connecting the at least one third cushion body to the first cushion body and the second cushion body but does not teach a lower spine supporting portion gradually inclined upwardly from a first side thereof adjacent to the first cushion body to a second side thereof opposite to the first side.

    PNG
    media_image3.png
    201
    150
    media_image3.png
    Greyscale

However, Hetzel et al teaches a seat cushion that has a lower spine supporting portion 66 gradually inclined upwardly from a first side thereof.  It would have been obvious and well within the level of ordinary skill in the art to modify the seat cushion, as taught by Lonardo, to include a lower spine supporting portion, as taught by Hetzel et al, since it would provide an additional means of supporting the lower spine of a person without the need for folding the second cushion body upwards, allowing the seat cushion function in two ways, either by folding the second cushion body upward or not folding the second seat cushion body upward.
As for claim 2, Lonardo teaches that the seat is divided into a front region, a back region opposite to the front region and two lateral regions between the front and back regions, wherein the first cushion body and the second cushion body are respectively disposed at the front region and the back region thereof, and the at least one third cushion body is equally disposed at each of the two lateral regions thereof for connecting the first cushion body and the second cushion body.
As for claim 3, Lonardo teaches a hollow area 40,42 defined by the first cushion body, the second cushion body and the at least one third cushion body
As for claim 4, Lonardo teaches that the two third cushion bodies at each of the two lateral regions thereof are connected by the at least one folding member and have a symmetric shape with respect to an axis of each of the two lateral regions where the at least one folding member is located.
As for claim 5, Lonardo teaches that each of the first cushion body, the second cushion body and the at least one third cushion body has a soft pad 30 on a top thereof.
As for claim 10, Lonardo teaches that the at least one folding member 28 is a hinge or a connecting piece.	

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lonardo (U.S. Patent No. 4,912,788) in view of Hetzel et al (U.S. Patent No. 7,373,678 B2), as applied to claims 1 and 5 above, and further in view of An (KR 20090032432 A).
Lonardo in view of Hetzel et al teach the structure substantially as claimed but does not teach that each of the first cushion body and the at least one third cushion body is provided with at least one first through hole, and each of the soft pads on the first cushion body and the at least one third cushion body is provided with at least one second through hole corresponding to the at least one first through hole.

    PNG
    media_image4.png
    163
    295
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    215
    276
    media_image5.png
    Greyscale

However, An teaches the concept of providing through holes 113 in desired areas of a cushion and inserting massage elements 120 into those through holes.  It would have been obvious and well within the level of ordinary skill in the art to modify the seat cushion, as taught by Lonardo in view of Hetzel et al, to include through holes and massage elements inserted into those through holes, as taught by An, since the massage elements could also provide depressurization to certain areas of the person’s body who is sitting on the seat cushion.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches seat cushions and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636